[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                    FILED
                          ________________________         U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                              FEBRUARY 8, 2008
                                No. 07-13678
                                                              THOMAS K. KAHN
                            Non-Argument Calendar
                                                                   CLERK
                          ________________________

                     D. C. Docket No. 06-00027-CV-WCO-2

MARVIN HOFFMAN,
                                                                 Plaintiff-Appellant,

                                      versus

BARBARA CRAWFORD,
                                                                Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                               (February 8, 2008)

Before MARCUS, WILSON and FAY, Circuit Judges.

PER CURIAM:

      The summary judgment entered in this case is affirmed for the reasons set

forth in the ORDER of the district court dated July 11, 2007.

      AFFIRMED.